Exhibit 10.24

BOJANGLES’, INC.

COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

Effective May 13, 2015

 

1. ANNUAL CASH AND STOCK COMPENSATION

• Eligible Directors: Each member of the Company’s Board of Directors (the
“Board”) who is not an employee of the Company (a “Non-Employee Director”) and
who is not affiliated with Advent International Corporation.

• Cash Retainer. Commencing with the fiscal quarter in which the Company’s
initial public offering (the “IPO”) closes, each eligible director shall receive
$10,000 quarterly, paid in arrears and paid on a pro rata for partial quarters
served.

• Annual Committee Fees: $10,000 for the Audit Committee ($15,000 for the Audit
Committee Chair); $7,500 for the Compensation Committee ($15,000 for the
Compensation Committee Chair); and $2,500 for the Nominating and Corporate
Governance Committee ($5,000 for the Nominating and Corporate Governance
Committee Chair), in each case paid quarterly in arrears together with the
annual retainer for all eligible directors.

• Stock in lieu of Retainers: Prior to the end of the fiscal quarter with
respect to which such cash retainer relates, an eligible director may elect, in
lieu of the cash retainer, to receive fully vested shares of the Company’s
common stock (“Shares”) having a Fair Market Value (as such term is defined
under the Bojangles’, Inc. Amended and Restated 2011 Equity Incentive Plan (the
“Plan”)) equal to the amount of the foregone retainer for such period. Any such
elected Shares will be delivered on or about the last day of the fiscal quarter
with respect to which the foregone cash retainer relates. Any fractional Shares
will be paid in cash.

• Annual Equity Award. On the date on which the Company’s IPO closes, each
eligible director will receive a restricted stock unit award for Shares having a
value equal to $50,000 based on the Company’s IPO price, which award will vest
in full on the date of the 2016 annual meeting of stockholders, subject to the
director’s continued service with the Company through such date. On the date of
the annual meeting of stockholders occurring in 2016 and on the date of each
annual meeting of stockholders thereafter, each eligible director will receive a
restricted stock unit award for Shares having a Fair Market Value equal to
$50,000, which awards will vest in full at the next annual meeting of
stockholders, subject to the director’s continued service with the Company
through the date of such meeting. Awards of restricted stock units made pursuant
to this Policy shall be issued under the Plan and will be subject to an award
agreement (an “Award Agreement”). Vesting of awards may be accelerated upon
certain events as provided in an Award Agreement.

 

2. EXPENSE REIMBURSEMENT—Each Non-Employee Director will be reimbursed for
reasonable out-of-pocket travel expenses incurred in connection with attendance
at Board and committee meetings and other Board related activities in accordance
with the Company’s plans or policies as in effect from time to time1.

 

3. AMENDMENT AND TERMINATION—This Policy may be amended or terminated by the
Board at any time.

 

1  To the extent that any such reimbursements constitute compensation, (i) such
amount shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred, (ii) such amount shall not affect the
amount of compensatory expense reimbursements in any subsequent year, and
(iii) the right to such reimbursement shall not be subject to liquidation or
exchange for any other benefit.